Order filed December 28, 2012.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-12-00955-CV
                                ____________

         IN RE SILVER 1999 LEXUS GS300 4DR, TXLP-DG4C418,
                 AND VIN #T8BD68S3X0066038, ET, AL.


                    On Appeal from the 56th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 12-CV-0513


                                    ORDER

      The notice of appeal in this case was filed September 13, 2012. The clerk’s
record was filed October 16, 2012. To date, the filing fee of $175.00 has not been
paid. No evidence that appellant has established indigence has been filed. See Tex.
R. App. P. 20.1. On November 2, 2012, the court notified appellant that the filing
fee was past due and the appeal was subject to dismissal. No response was filed.

      In addition, the reporter’s record in this case was due October 16, 2012. See
Tex. R. App. P. 35.1. The official court reporter notified this court that appellant
has not made payment arrangements for preparation of the record. On October 23,
2012, the clerk of this court notified appellant that we would consider and decide
those issues that do not require a reporter=s record unless appellant, within 15 days
of notice, provided this court with proof of payment for the record. See Tex. R.
App. P. 37.3(c). Appellant filed no response.

      Therefore, the court issues the following order:

      Accordingly, we order appellant, Andrew Ronald Rodriguez, to file a brief
in this appeal and pay the filing fee in the amount of $175.00 to the Clerk of this
court on or before January 18, 2013. If appellant fails to comply with this order,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).



                                  PER CURIAM




                                         2